Citation Nr: 0812841	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for a right 
hip disability, chronic sinusitis, sarcoidosis, and 
entitlement to an increased initial rating for bilateral pes 
planus, chronic bilateral sacroileitis, arthritis of the 
cervical spine, gastroesophageal reflux with esophagitis and 
duodenitis, chondromalacia, right knee, chondromalacia, left 
knee, Achilles tendonitis, right foot, Achilles tendonitis, 
left foot, residual scarring of the right foot, hallux 
valgus, right foot, hallux valgus, left foot, and prostatism, 
are the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1976; he had other periods of active service, including from 
January 1985 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's request for 
vocation rehabilitation and employment (VRE) services.  The 
veteran perfected his appeal with this decision in May 2007.  


FINDINGS OF FACT

1.  Uncontroverted current VA vocational rehabilitation 
opinion evidence found that the veteran did not have an 
employment handicap.

2.  The evidence does not demonstrate that during the course 
of this appeal the veteran's employment ability was impaired.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. §§ 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and that additional efforts to notify or 
assist the appellant in this case is not required.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2007).

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2007).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2007).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors. 38 C.F.R. § 21.51(c). The law provides 
that an "employment handicap" does not exist when any one of 
the following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. § 
21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. § 
21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 338 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment of 
a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for multiple 
disabilities, including sacroileitis, arthritis of the 
cervical spine, bilateral pes planus, tinnitus, hypertensive 
cardiomyopathy, gastroesophageal reflux disease, 
dermatophytosis, and migraines, each rated at 10 percent.  
The following service-connected disabilities are 
noncompensable: chondromalacia of the knees, bilateral 
Achilles tendonitis, bilateral hallux valgus, calcifications 
of the right hilum, hypertension, hemorrhoids, mild 
prostatism, and scars from appendectomy and right foot 
resection.  The veteran's combined service- connected 
disability rating is 60 percent.

The veteran originally applied for VRE benefits in July 2004.  
Counseling records reflect he was working as a high school 
teacher but had a serious handicap.  However, services were 
suspended in December 2004 because the veteran did not wish 
to pursue the application process.  He completed his VA Form 
28-1900.  He sought benefits again in October 2006.  Benefits 
were denied in November 2006 because the veteran did not 
appear for the scheduled appointment to determine his 
eligibility.  He made reapplication in November 2006, and 
appeared for his scheduled meeting in December 2006.  The 
veteran underwent orientation for the evaluative process as 
reflected in his VA Form 22-1902b.  He did not complete the 
Rehabilitation Needs Inventory (RNI) or other requested 
paperwork that he was asked to complete for the interview.  
During the interview, the veteran reported that he was 
employed by the FAA as a Logistics Manager at $4,700.00 per 
month.  He had a Master's Degree in Management.  He was a GS-
12.

A December 2006 VA counseling record authored by the VA 
counseling psychologist noted that the veteran, in essence, 
requested entitlement to VA vocational rehabilitation 
benefits for obtaining his Doctorate.  He was obtaining the 
degree presently from the University of Phoenix, using his 
Chapter 30 educational benefits to pay for the courses.  The 
veteran reported discomfort during prolonged standing, with 
no other functional limitations noted.  The counselor 
concluded that the service-connected disabilities currently 
had a minimal impact on his employability.  Impairment to 
employment was noted as back pain.  Noting that he currently 
worked for the FAA as a Logistics Manager, the counselor 
concluded that the veteran overcame his impairment using 
transferable skills.  He reported he was not in danger of 
losing his job due to his service-connected disabilities.  
Thus, the counselor concluded he had overcome the effects of 
his impairment of employability through continuous, stable 
employment.  While the counselor gave the veteran the 
opportunity to provide medical evidence that he could no 
longer perform duties required of his present job, or a 
letter from his employer, the veteran stated he did not feel 
he could provide this documentation.  Thus, the counselor 
concluded that the veteran did not have significant 
difficulties at his present job.  He noted the veteran had 
made no plans to seek employment elsewhere.  He encouraged 
the veteran to reapply should the circumstances change.  

In the December 2006 denial letter, the veteran was advised 
that he did not have an employment handicap because he had no 
impairment of employability.  

The counselor concluded the veteran did not meet the criteria 
for an employment handicap.  The counselor found that the 
veteran was not in need of VA Vocational Rehabilitation 
services under Chapter 31.

In his substantive appeal, the veteran stated that his 
service-connected disabilities affected his work.  He 
reported that he took a downgrade from a GS13 to a GS 12 due 
to his reflux.  He provided no documentation to support this 
statement.  He felt the GS-13 position was more compatible 
with his interests, aptitudes and abilities.  He felt the 
doctorate degree would allow him to obtain a position for 
which he is compatible.  

Based upon the evidence of record, the Board finds it is not 
demonstrated that during the course of this appeal the 
veteran's employment ability was impaired.  Nor is it shown 
that his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests was 
impaired as a result of disability.  The veteran has had 
ongoing work as a logistics manager for the FAA.  He has also 
been studying for another degree.  He has had steady 
employment with the FAA for a few years now.  While he urged 
in his substantive appeal that he needed his Doctorate for 
advancement, this does not indicate an employment handicap.  
Although he avers that he voluntarily downgraded due to his 
reflux, he has worked as a manager for a few years.  
Additionally, the VA Counseling Psychologist directly noted 
that the veteran would not complete paperwork that would give 
additional necessary information in this claim.  

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to become 
employable to the maximum extent feasible and to obtain and 
maintain suitable employment.  

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
increased employment opportunities possibly available to him 
with an additional degree is considered to be plausible; 
however, the opinion of the vocational rehabilitation and 
employment counselor/ clinical psychologist, uncontroverted 
by other vocational or medical evidence, is considered to 
warrant a higher degree of probative weight.  This evaluator 
is considered to have a greater level of expertise as to such 
matters as a result of training and experience, and has 
opined that, with his education and work history, the veteran 
did not have an employment handicap as a result of service-
connected disabilities because he overcame impairment.

To the extent that the veteran asserts his claim should be 
considered under the provisions of 38 C.F.R. § 21.72 and 38 
C.F.R. § 21.284 for rehabilitation to the point of 
employability, as he is found not to have an employment 
handicap these provisions are not applicable to his claim.  
He is employed consistent with his background, and he has not 
met the criteria for basic entitlement and such additional 
issues as to rehabilitation to the point of employability are 
not considered to be relevant.  In essence, the Board finds 
basic entitlement is required prior to application of any 
regulations addressing the adequacy of rehabilitation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


